           Case 2:19-cv-00238-CW Document 32 Filed 04/18/19 Page 1 of 11




Sim Gill (Utah Bar No. 6389)
Salt Lake County District Attorney
Darcy M. Goddard (Utah Bar No. 13426)
Deputy District Attorney
Office of the Salt Lake County District Attorney
35 East 500 South, Salt Lake City, Utah 84111
Telephone: 385.468.7700
Facsimile: 385.468.7800
E-mail: dgoddard@slco.org

Counsel for Salt Lake County District Attorney Sim Gill


                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 Planned Parenthood Association of Utah,                    Case No. 2:19-cv-00238-CW
 on behalf of itself and its patients, physicians,
 and staff,
                                                       SALT LAKE COUNTY DISTRICT
      Plaintiff,                                           ATTORNEY SIM GILL’S
                                                               ANSWER AND
 v.                                                       AFFIRMATIVE DEFENSES
                                                     TO COMPLAINT FOR DECLARATORY
 Joseph Miner, in his official capacity as                AND INJUNCTIVE RELIEF
 Executive Director of the Utah Department of
 Health, et al.,
                                                          The Honorable Clark Waddoups
      Defendants.


         In his official capacity as the Salt Lake County District Attorney, Sim Gill (“DA Gill”)

submits this Answer and Affirmative Defenses to Plaintiff Planned Parenthood Association of

Utah’s (“PPAU”) Complaint for Declaratory and Injunctive Relief (Doc. 2).
          Case 2:19-cv-00238-CW Document 32 Filed 04/18/19 Page 2 of 11




                               INTRODUCTORY STATEMENT

       The Salt Lake County District Attorney’s Office (“DA Office”), including DA Gill and

every deputy district attorney he supervises, is obligated to enforce the criminal laws of the State

of Utah. When doing so, however, DA Gill and his deputies must also at all times act

consistently with (i) the United States and Utah State Constitutions, (ii) governing legal authority

from the United States Supreme Court, the Utah Supreme Court, and those lower courts whose

decisions are binding precedent in Utah, (iii) rules governing or advising the conduct of

attorneys, including the Utah Rules of Professional Conduct and the American Bar Association

Criminal Justice Standards for the Prosecution Function, and (iv) the ethical and moral

responsibilities that are incumbent on prosecutors to ensure a fair and reasoned criminal justice

system.

       In passing HB136 (Doc. 2-1), the Utah State Legislature exercised the policy-making

authority that is uniquely vested in it under our system of government, which is comprised of

three co-equal branches of government: the Legislative, which makes the laws; the Executive,

which enforces the laws; and the Judicial, which interprets the laws. It is the final, judicial,

function that is vitally important today; the authority of the judiciary to “check” the power of the

Legislative and Executive branches is essential for the vigorous protection of individuals’

constitutional rights to, among other rights, be free from unwarranted government intrusions into

their personal lives and protected liberty and due process interests.

       While passage of HB136 was plainly within the purview of the Legislature, the

legislation itself—which would impose a statutory ban, except in very limited circumstances, on

abortions performed at or after 18 weeks—is just as plainly contrary to binding legal precedent




                                                  2
         Case 2:19-cv-00238-CW Document 32 Filed 04/18/19 Page 3 of 11




from the Tenth Circuit Court of Appeals, which in 1996 considered and rejected as

constitutionally unsound a similar yet less restrictive Utah statute. Jane L. v. Bangerter, 102

F.3d 1112 (10th Cir. 1996) (interpreting United States Supreme Court decisions in Roe v. Wade,

410 U.S. 113 (1973), and Planned Parenthood v. Casey, 505 U.S. 833 (1992), to strike down

Utah’s then-existing statutory ban on most abortions performed at or after 22 weeks). Under

HB136, the only exceptions to the 18-week ban are, for example, when the fetus has developed a

“lethal” anomaly or “severe brain abnormality” that is uniformly diagnosable, as determined by

two separate medical doctors in writing (and excluding, among other things, spina bifida,

cerebral palsy, or “any other malformation, defect, or condition that does not cause an individual

to live in a mentally vegetative state”), or when a victim of rape, rape of a child, or incest has

reported the crime to law enforcement, as verified by a medical doctor, and the victim can

establish that the pregnancy is “as a result of” the sexual violence perpetrated against her.1 In

addition to contravening legal precedent, HB136 further purports to impose criminal liability and

fines for those medical professionals or clinics that are found to violate the strict provisions of

the new law. These criminal sanctions are apparently why DA Gill is named as defendant in this

matter even though PPAU’s true quarrel is not with him but with the State of Utah.

       Enforcement by any prosecutor of the criminal sanctions in HB136 would, in the view of

DA Gill, violate clearly established federal law that he and his deputies are legally,


1
  Given that only approximately 12% of sexual assaults are reported by victims to law
enforcement, and given the near-impossibility for an otherwise sexually active woman who is
raped to prove that her pregnancy is definitively “a result of” the rape, DA Gill also has grave
concerns that the strict time limits and evidentiary requirements of HB136 may
disproportionately impact victims of sexual violence. That concern is only exacerbated when
viewed from the perspective of child victims of incest, whose only access to early medical care
may be through the abuser himself or herself.


                                                  3
            Case 2:19-cv-00238-CW Document 32 Filed 04/18/19 Page 4 of 11




professionally, and morally bound to follow. It is therefore the policy of DA Gill that neither he

nor any of his deputies will commence any criminal prosecution in connection with the 18-week

ban unless and until the Tenth Circuit or the United States Supreme Court issues an opinion

upholding as constitutional the 18-week ban provided for in HB136.

                                            ANSWER

       DA Gill answers the allegations in PPAU’s Complaint as follows:

       1.       In response to paragraphs 1-3 of the Complaint, DA Gill avers that these

paragraphs contain legal arguments, legal and factual conclusions, and other matters DA Gill is

not required to answer and that are consequently denied. DA Gill further avers that HB136

(Doc. 2-1) and the decisions in Roe v. Wade, 410 U.S. 113 (1973), and Jane L. v. Bangerter, 102

F.3d 1112 (10th Cir. 1996), speak for themselves. All remaining allegations, as they would

relate to DA Gill, are denied.

       2.       In response to paragraphs 4-6 of the Complaint, DA Gill avers that these

paragraphs contain legal arguments, legal and factual conclusions, and other matters DA Gill is

not required to answer and that are consequently denied. DA Gill agrees, however, that this

Court has subject matter jurisdiction and statutory authority to adjudicate PPAU’s claims and

causes of action in the Complaint, and that venue is proper in this judicial district. All remaining

allegations, as they would relate to DA Gill, are denied.

       3.       In response to paragraph 7 of the Complaint, DA Gill lacks sufficient knowledge

or information to admit or deny most of the allegations in that paragraph. On information and

belief, DA Gill admits, however, that PPAU provides vital health care services to residents of

Salt Lake County, including but not limited to “annual wellness exams, contraception and




                                                 4
            Case 2:19-cv-00238-CW Document 32 Filed 04/18/19 Page 5 of 11




contraceptive education, pregnancy testing and options counseling, testing for HIV and sexually

transmitted infections, and screenings for breast and cervical cancer.” On information and belief,

DA Gill further accepts as true for purposes of this litigation that “PPAU’s Metro Health Center

is the only clinic providing generally available abortion care in Utah at and after 18 weeks of

pregnancy.” All remaining allegations, as they would relate to DA Gill, are denied.

       4.       In response to paragraph 8 of the Complaint, DA Gill avers that this paragraph

contains legal arguments, legal and factual conclusions, and other matters DA Gill is not required

to answer and that are consequently denied. On information and belief, DA Gill admits,

however, that Joseph Miner is the Executive Director of the Utah Department of Health. All

remaining allegations, as they would relate to DA Gill, are denied.

       5.       In response to paragraph 9 of the Complaint, DA Gill avers that this paragraph

contains legal arguments, legal and factual conclusions, and other matters DA Gill is not required

to answer and that are consequently denied. On information and belief, DA Gill admits,

however, that Mark Steinagel is the Director of the Utah Division of Occupational and

Professional Licensing. All remaining allegations, as they would relate to DA Gill, are denied.

       6.       In response to paragraph 10 of the Complaint, DA Gill avers that this paragraph

contains legal arguments, legal and factual conclusions, and other matters DA Gill is not required

to answer and that are consequently denied. DA Gill further lacks sufficient knowledge or

information to admit or deny some of the allegations in paragraph 10. On information and belief,

DA Gill accepts as true for purposes of this litigation, however, that “PPAU’s Metro Health

Center is the only clinic providing generally available abortion care in Utah at and after 18 weeks

of pregnancy” (Compl. at ¶ 7), and thus that “PPAU offers abortion care at and after 18 weeks”




                                                 5
            Case 2:19-cv-00238-CW Document 32 Filed 04/18/19 Page 6 of 11




in Salt Lake County. DA Gill affirmatively avers, however, that his “authority to prosecute

criminal violations of the 18-week ban” is limited by holdings of the United States Supreme

Court and the Tenth Circuit Court of Appeals in Roe and Jane L., respectively, such that any

criminal prosecution on that basis would be constitutionally barred by clearly established federal

law. All remaining allegations, as they would relate to DA Gill, are denied.

       7.       In response to paragraph 11 of the Complaint, DA Gill avers that this paragraph

contains legal arguments, legal and factual conclusions, and other matters DA Gill is not required

to answer and that are consequently denied. All remaining allegations, as they would relate to

DA Gill, are denied.

       8.       In response to paragraph 12 of the Complaint, DA Gill avers that this paragraph

contains legal arguments, legal and factual conclusions, and other matters DA Gill is not required

to answer and that are consequently denied. All remaining allegations, as they would relate to

DA Gill, are denied.

       9.       In response to paragraphs 13-18 of the Complaint, DA Gill avers that these

paragraphs contain legal arguments, legal and factual conclusions, and other matters DA Gill is

not required to answer and that are consequently denied. DA Gill further avers that the decision

in Jane L. (and its subsequent procedural history), as well as Utah’s current statutory scheme for

regulating abortion, speak for themselves. All remaining allegations, as they would relate to DA

Gill, are denied.

       10.      In response to paragraphs 19-22 of the Complaint, DA Gill avers that these

paragraphs contain legal arguments, legal and factual conclusions, and other matters DA Gill is

not required to answer and that are consequently denied. DA Gill further avers that HB136




                                                6
           Case 2:19-cv-00238-CW Document 32 Filed 04/18/19 Page 7 of 11




(Doc. 2-1) speaks for itself. All remaining allegations, as they would relate to DA Gill, are

denied.

          11.   In response to paragraph 23 of the Complaint, DA Gill admits: that HB136 (Doc.

2-1) purports to authorize criminal prosecution for “violation of the 18-week ban”; that a

criminal prosecution, if commenced, could involve a second-degree felony charge; and that

second-degree felony convictions in Utah may carry a prison term of 1-15 years and may involve

fines of up to $10,000 (individual) to $20,000 (corporation). DA Gill affirmatively avers,

however, that the “authority to prosecute criminal violations of the 18-week ban” (Compl. at

¶ 10) is limited by holdings of the United States Supreme Court and the Tenth Circuit Court of

Appeals in Roe and Jane L., respectively, such that any criminal prosecution on that basis would

be constitutionally barred by clearly established federal law. All remaining allegations, as they

would relate to DA Gill, are denied.

          12.   In response to paragraphs 24-26 of the Complaint, DA Gill avers that these

paragraphs contain legal arguments, legal and factual conclusions, and other matters DA Gill is

not required to answer and that are consequently denied. DA Gill further avers that HB136

(Doc. 2-1) and the decision in Jane L. speak for themselves. All remaining allegations, as they

would relate to DA Gill, are denied.

          13.   In response to paragraphs 27-33 of the Complaint, DA Gill lacks sufficient

knowledge or information to admit or deny most of the allegations in these paragraphs. On

information and belief, DA Gill agrees, however, that: “[p]atients decide to end a pregnancy for a

variety of reasons, including familial, medical, financial, and personal reasons” (Compl. at ¶ 28);

“[p]atients obtain abortions at or after 18 weeks for a variety of reasons” (id. at ¶ 30); “[u]nder




                                                  7
           Case 2:19-cv-00238-CW Document 32 Filed 04/18/19 Page 8 of 11




HB136, women wishing to have a previability abortion at or after 18 weeks [would be] unable to

do so in Utah unless they are covered by one of the exceptions applicable under the Act” (id. at

32), including exceptions purporting to limit the rights of victims of rape or incest. All

remaining allegations, as they would relate to DA Gill, are denied.

          14.   In response to paragraph 34 of the Complaint, DA Gill accepts as true the

allegation that HB136 “presents PPAU and its providers with an untenable choice” between the

threat of criminal sanction “for continuing to provide abortion care in accordance with their best

medical judgment, or [to] stop providing the critical care on which patients across Utah rely.”

DA Gill affirmatively avers, however, that the “authority to prosecute criminal violations of the

18-week ban” (Compl. at ¶ 10) is limited by holdings of the United States Supreme Court and

the Tenth Circuit Court of Appeals in Roe and Jane L., respectively, such that any criminal

prosecution of “PPAU and its providers” on that basis would be constitutionally barred by

clearly established federal law. All remaining allegations, as they would relate to DA Gill, are

denied.

          15.   In response to paragraphs 35-40 of the Complaint, DA Gill avers that these

paragraphs contain legal arguments, legal and factual conclusions, and other matters DA Gill is

not required to answer and that are consequently denied. DA Gill further avers that injunctive

relief as against him or the DA Office (Compl. at ¶ 38) is not necessary because the authority of

DA Gill or the DA Office to enforce the criminal prosecution provisions set forth in HB136 is

limited by holdings of the United States Supreme Court and the Tenth Circuit Court of Appeals

in Roe and Jane L., respectively, such that any criminal prosecution on that basis would be

constitutionally barred by clearly established federal law. Accordingly, it is the policy of DA




                                                 8
         Case 2:19-cv-00238-CW Document 32 Filed 04/18/19 Page 9 of 11




Gill that neither he nor any of his deputies will commence any criminal prosecution in

connection with the 18-week ban unless and until the Tenth Circuit or the United States Supreme

Court issues an opinion upholding as constitutional the 18-week ban provided for in HB136. All

remaining allegations, as they would relate to DA Gill, are denied.

       16.     All remaining allegations, as they would relate to DA Gill, that are not expressly

admitted above are denied.

                              FIRST AFFIRMATIVE DEFENSE

       PPAU fails to state a claim on which relief can be granted as against DA Gill, who

understands and agrees with PPAU that the authority of DA Gill or the DA Office to enforce the

criminal prosecution provisions set forth in HB136 is limited by holdings of the United States

Supreme Court and the Tenth Circuit Court of Appeals in Roe and Jane L., respectively, such

that any criminal prosecution on that basis would be constitutionally barred by clearly

established federal law.

                             SECOND AFFIRMATIVE DEFENSE

       PPAU lacks standing to assert claims or causes of action in this matter as against DA Gill

as there is no true “case or controversy” between them in light of DA Gill’s policy that neither he

nor any of his deputies will commence any criminal prosecution in connection with the 18-week

ban unless and until the Tenth Circuit or the United States Supreme Court issues an opinion

upholding as constitutional the 18-week ban provided for in HB136.




                                                9
        Case 2:19-cv-00238-CW Document 32 Filed 04/18/19 Page 10 of 11




                              THIRD AFFIRMATIVE DEFENSE

       Any injuries or damages to PPAU, or to the individuals or entities represented by PPAU,

have resulted or will result from the acts or omissions of others and without any fault on the part

of DA Gill.

                            FOURTH AFFIRMATIVE DEFENSE

       PPAU’s demand for injunctive relief as against DA Gill or the DA Office is not

necessary because DA understands and agrees that the authority of DA Gill or the DA Office to

enforce the criminal prosecution provisions set forth in HB136 is limited by holdings of the

United States Supreme Court and the Tenth Circuit Court of Appeals in Roe and Jane L.,

respectively, such that any criminal prosecution on that basis would be constitutionally barred by

clearly established federal law. Accordingly, it is the policy of DA Gill that neither he nor any of

his deputies will commence any criminal prosecution in connection with the 18-week ban unless

and until the Tenth Circuit or the United States Supreme Court issues an opinion upholding as

constitutional the 18-week ban provided for in HB136.

                              FIFTH AFFIRMATIVE DEFENSE

       PPAU’s claims or causes of action in this matter as against DA Gill may be barred, in

whole or in part, by the doctrine of qualified immunity.

                              SIXTH AFFIRMATIVE DEFENSE

       PPAU’s claims or causes of action in this matter as against DA Gill may be barred, in

whole or in part, by the Utah Governmental Immunity Act and by PPAU’s failure to comply

with the relevant provisions thereof.




                                                10
         Case 2:19-cv-00238-CW Document 32 Filed 04/18/19 Page 11 of 11




                            SEVENTH AFFIRMATIVE DEFENSE

       DA Gill may be entitled to recover his attorney fees and costs incurred in defense of this

matter, to the extent permitted by law.

                             EIGHTH AFFIRMATIVE DEFENSE

       DA Gill reserves all rights to set forth additional defenses and claims in defense of this

matter, or as against other parties named herein, as may appear warranted on further

investigation and discovery in this case.

       Respectfully submitted this 18th day of April, 2019.

                                             Sim Gill
                                             Salt Lake County District Attorney

                                             /s Darcy M. Goddard
                                             Darcy M. Goddard
                                             Deputy District Attorney
                                             Counsel for Salt Lake County District Attorney
                                                Sim Gill




                                                11
